Citation Nr: 1639398	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-42 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991, with prior National Guard service.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO declined to reopen the Veteran's claim of entitlement to service connection for PTSD.  The Veteran filed a timely notice of disagreement (NOD) in February 2010.  The RO then furnished the Veteran a Statement of the Case (SOC) in September 2010.  Finally, the Veteran filed a VA Form 9 (substantive appeal) in October 2010.  

In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In an April 2014 decision, the Board reopened the Veteran's claim and remanded it for additional development on the merits.  The RO issued a Supplemental SOC (SSOC) in October 2014.  


FINDINGS OF FACT

1.  The evidence of record is at least in relative equipoise as to whether the Veteran meets the criteria for a diagnosis of PTSD.

2.  The evidence of record is at least in relative equipoise as to whether the Veteran's PTSD is related to a stressful event that occurred during his active duty service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.120, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (2014); 38 C.F.R. § 3.159(b) (2015).

In light of the favorable determination being reached in regards to the Veteran's claim, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.


General Legal Principles

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent and credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015). 

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

38 C.F.R. § 3.304(f) was amended regarding service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  38 C.F.R. § 3.304(f)(3).  Specifically, this amendment eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity.  Id.

Pursuant to 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

For purposes of section 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 


Analysis

The record before the Board contains conflicting evidence as to whether the Veteran meets the criteria for a diagnosis of PTSD.

Specifically, in a July 1997 VA examination, the examiner determined that the Veteran has an Axis I diagnosis of PTSD.  While the Veteran reported no recurrent nightmares involving the reported stressors, the examiner observed that the Veteran has reported frequent flashbacks, and that, in fact, his flashbacks are extremely frequent.  As far as cognitive functions, the examiner did not spot any apparent recent memory problems.  The Veteran appeared to concentrate well and did not make cognitive type errors during the interview.  According to the examiner, the diagnosis was of PTSD with a current GAF score of 62.  The examiner commented that the Veteran's higher GAF score that year was an estimated 64.
 
Similarly, the records from the Cherokee Mental Health Systems, from September 2012 to June 2014, show that the Veteran was diagnosed with PTSD.

The Veteran was afforded a VA examination in June 2014, and the examiner determined that the Veteran did meet the criteria for a diagnosis of PTSD or any other mental health diagnosis.  During the examination, the Veteran reported several symptoms that he associated with PTSD including recurrent, involuntary, and intrusive distressing memories of the traumatic events, irritable behavior and angry outbursts, exaggerated startle response, problems with concentration, and sleep disturbance.  According to the examiner, however, the Veteran failed to give a reasonable answer as to avoidance questions and, when repeated for clarification, the Veteran gave an implausible answer, in which the examiner felt had "further detracted from the validity of his already difficult to believe reported stressor as one that would sustain a diagnosis of PTSD."

A central question to be addressed in this case is whether the Veteran has a verified in-service stressor.  In various statements, including in his VA examinations and at the March 2012 hearing, the Veteran described in detail two traumatic incidents that he purports to have witnessed while in service including: (1) a truck accident that occurred causing two fellow service members to be seriously injured, and a (2) a scud missile attack.

The Board notes that with respect to the truck accident, the Veteran has not provided sufficient information for verification.  However, his statements describing his account of having been exposed to scud missile attacks are consistent with the places, types, and circumstances of service pursuant to 38 C.F.R. § 3.304(f)(3).  In particular, the service personnel records reflect that the Veteran served in the Persian Gulf conflict from February 1991 to June 1991.  The Veteran's Military Occupational Specialties (MOS) included a motor transport operator, a light wheel vehicle mechanic, and a generator repairman.  Furthermore, the service treatment records indicate that he experienced a scud missile attack and fell from a 20 ton dump truck cutting his hand.  As such, the fact that the Veteran was stationed with a unit that was present while such attacks occurred would strongly suggest that he was, indeed, exposed to such attacks.  Accordingly, and as there is no clear and convincing evidence to the contrary, the Board accepts the service department records and the Veteran's lay testimony, as sufficient evidence to establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3); see also Pentacost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997) ("corroboration of every detail [of the claimed stressor] including the appellant's personal participation' is not required; rather, an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure)).

The Board recognizes that the June 2014 VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, noting that the Veteran did not report a sufficient number of avoidance symptoms for a diagnosis of PTSD.  However, in an October 2014 addendum opinion, the same examiner comments, in relevant part, that the Veteran's report of experiencing scud missile attacks in service could have been a sufficient stressor to support a PTSD diagnosis.  Furthermore, the Veteran's treating mental healthcare providers at the Cherokee Health Systems, and the July 1997 VA examiner, both determined that the symptoms related by the Veteran were sufficient for a PTSD diagnosis.

In the absence of evidence to the contrary, mental health professionals making diagnoses "are presumed to know the DSM requirements applicable to their practice and to have taken them into account."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Notably, after reviewing the Veteran's mental health records from the Cherokee Health Systems, the June 2014 examiner acknowledges that the Veteran's mental health service providers at the Cherokee Health Systems are qualified to render a PTSD diagnosis.  The examiner stated that Cherokee Health Systems provides professional, sincere, and caring health care to those living in several counties between the tri-cities and Knoxville, and that he is familiar with their tradition of professional health care having had the privilege of moonlighting there during the last year of his residency.  According to the June 2014 VA examiner, the Veteran's diagnosis, as recorded in the Cherokee Health Systems records, apparently was made under the conditions facing the mental health care provider where even a complex diagnosis such as PTSD is expected to be made and treatment initiated often from a very limited amount of time.  The VA examiner related that such diagnosis often results in the most prominent symptoms presented being the defining factor of the diagnosis, which is opposed to the more forensic like setting of the C&P evaluation where the multiple features of criteria of the diagnosis are reviewed for validation of the entire diagnostic criteria without treatment."  See October 2014 VA Examination Addendum Report.

In reviewing the totality of the record evidence, including the June 2014 and October 2014 VA reports, the Board determines that with the resolution of all reasonable doubt in favor of the Veteran, service connection for PTSD is warranted.  As previously discussed above, the Veteran's contentions-that his exposure to a scud missile attack was a precipitating factor leading to his PTSD diagnosis-is supported by the medical diagnoses and opinion entered in July 1997 VA report and in the Cherokee mental health treatment records, and is opposed by the subsequent medical opinions entered in the July 2014 and (to some extent) the October 2014 VA reports.  Nonetheless, the Veteran's service department and medical records, as whole, lend support in effect to both the foregoing diagnoses and opinions.  In such cases, where the evidentiary record is evenly balanced, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds that it reasonable to conclude that the evidence of record is at least in relative equipoise as to the Veteran has PTSD diagnosis that was caused by a stressful event that occurred in service.  

In light of the foregoing, the Board finds that the requirements of 38 C.F.R. 
§ 3.304(f) have been met and service connection for PTSD is warranted


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


